IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0785
                              Filed July 27, 2016


BERNICE GILL,
     Plaintiff-Appellee,

vs.

BILL VORHES and VORHES, LTD.,
      Defendants-Appellants.
________________________________________________________________


       Appeal from the Iowa District Court for Floyd County, Christopher Foy,

Judge.



       Bill Vorhes appeals from personal judgment entered against him in favor

of Vorhes, Ltd., a farm corporation. The corporation appeals the court’s ruling

requiring the payment of Bernice Gill’s attorney fees. AFFIRMED ON BOTH

APPEALS.



       Charles H. Biebesheimer of Stillman Law Firm, Clear Lake, for appellant

Bill Vorhes.

       Lawrence H. Crosby of Crosby & Associates, Saint Paul, Minnesota, and

Todd Kowalke, Cresco, for appellant Vorhes, Ltd.

       Chad A. Swanson of Dutton, Braun, Staack & Hellman, P.L.C., Waterloo,

for appellee.



       Heard by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                          2


DANILSON, Chief Judge.

       Bill Vorhes appeals from personal judgment entered against him in favor

of Vorhes, Ltd., a farm corporation. The corporation appeals the court’s ruling

requiring the payment of Bernice Gill’s attorney fees in connection with these

proceedings on its behalf.

       We affirm on Bill Vorhes’ appeal. Bernice Gill adequately represented the

corporation. We reject his contention that Bernice did not meet the “formalities

required by Iowa law to litigate a shareholder derivative action.” Bill did not prove

his debts to the corporation had been forgiven. We do not address the statute-

of-limitations contention because it was not timely raised.

       We also affirm the award of attorney fees. The 2013 amendment to Iowa

Code section 490.746 did not deprive the district court of authority to award

attorney fees, and we find no abuse of discretion in the amount of fees awarded.

I. Background Facts and Proceedings.

       Vorhes, Ltd. is a closely-held family-farm corporation that was

incorporated on April 1, 1978, by spouses, Vern and Irene Vorhes. Vern and

Irene contributed roughly 302 acres of Floyd County farmland to capitalize the

corporation. Vern and Irene were then the sole shareholders of Vorhes, Ltd.

Over the years Vern and Irene began to gift various amounts of shares in equal

amounts to their four children, Pete Vorhes, Bill Vorhes, Bernice Gill, and Jean

Westendorf. At the time of Vern’s death on February 13, 1984, Vern and Irene

each owned 5758 shares of corporate stock and each of their four children held

2121 shares. Vern bequeathed a life estate in all of his stock to Irene and gave

the remainder interest to his four children equally.
                                             3


         In late 1990 or early 1991, Pete negotiated an agreement with Vorhes,

Ltd., to purchase ninety acres of corporate farmland in exchange for the

surrender of all his stock in the corporation. At the time, Vorhes, Ltd. owned

roughly 400 acres of farmland. Pete and Vorhes, Ltd. executed a real estate

contract to confirm their agreement; however, by its terms the transaction was

not to be consummated until Irene died.

         On March 3, 2000, Bill and Vorhes, Ltd. executed a written lease

agreement for 240 acres of farmland. The lease agreement called for Bill to pay

cash rent of $80 per acre or a total of $19,200 per year.

         In early 2010, Bernice began caring for Irene.1 On February 25, 2010,

Irene signed a durable power of attorney, naming Bernice as her attorney in fact.

         A March 25, 2010 special meeting of shareholders was held and Bernice

represented Irene as her power of attorney. The minutes of that meeting include

the following:

                 The next matter discussed was the ownership of the stock of
         Vorhes, Ltd. A Stock Transfer Record attached hereto, marked
         Exhibit “B,” and by this reference mad[e] a part hereof, was given to
         each of the stockholders present. All reviewed the ownership and
         transfers as shown on the Stock Transfer Record. There was a
         general discussion concerning the gifts of stock that were made by
         Vern Vorhes and Irene Vorhes to their children. The stockholders
         present generally agreed that the ownership of the shares of stock
         are as represented on the stock transfer record. However, two
         separate issues were discussed by shareholders in much greater
         detail.



1
    Following an examination of Irene, a September 24, 2010 physician’s note states:
          Severe, end-stage dementia. [Mini-Mental State Examination] MMSE
          5/30. When done in 02/2010 MMSE was 25/30. Decline has been
          dramatic over the past several months. She is cared for by her daughter
          (Bernice) who[] is the durable power of attorney. She does not wish to
          pursue placement in a long-term care facility.
                                        4


             One of the issues discussed was the bankruptcy of Bill A.
      Vorhes and what that meant concerning the ownership of his
      shares of Vorhes, Ltd. Bill Vorhes was the owner of 2121 shares of
      stock beginning on September 9, 1981, according to the Stock
      Transfer Record. Bill Vorhes told the other shareholders he filed
      bankruptcy sometime in the mid-to-late 1980s.          Some other
      shareholders questioned him on how he could still own stock in the
      company if he filed bankruptcy. Bill Vorhes stated he did not list the
      stock in his bankruptcy. Further, discussion occurred and Bill
      Vorhes was asked by the shareholders to explain this to them
      within sixty days of the date of this meeting.

      The shareholders also discussed corporate loans, as well as the rental of

the corporate land. Bill was noted as the tenant of much of the farmland. The

minutes provide:

                    100 acre Meeks parcel—Divided in 2 parcels
              It was determined by the shareholders that this parcel is
      divided between Pet-Mar, Inc. and Bill Vorhes with each farming
      approximately 50 acres. The discussion again was that Pet-Mar,
      Inc. and Bill Vorhes should pay cash rent for this property. At this
      time Bill Vorhes [said] to the other shareholders that he had an
      understanding with his mother, Irene Vorhes, that he would only
      have to pay rent if he raised a corn crop of 210 bushels per acre
      and then Vorhes, Ltd. would receive one-third of that value. Bill
      Vorhes did not believe he had ever had to pay rent based upon this
      formula.
                                      148 acres
              Bill Vorhes is the tenant of this property and explained to the
      other shareholders that this ground is contaminated and the subject
      of a lawsuit against Floyd County. No rent has been collected by
      Vorhes, Ltd. for this property.
                                  56 acres—Slivers
              Bill Vorhes is the tenant of this property. No rent has been
      collected by Vorhes, Ltd. for this property. All the property that is
      being farmed by Pet-Mar, Inc. or Bill Vorhes is to be leased with
      cash payments in 2010. As mentioned above, action concerning
      earlier years will be determined later.
              A further discussion concerning the farm land was held
      concerning whether it should be leased to non-family members. It
      was determined that it was too late this year to lease the land to
      non-family members, but it would be considered for next year.
                                          5


The minutes indicate a “second special meeting will probably be held sometime

at least sixty days after this meeting” to continue the discussion and to “plan a

strategy to make Vorhes, Ltd. a profitable business entity.”

        Another meeting was held in May 2010 at which the board of directors

determined Bernice would become president of the corporation.

        A July 27, 2010 meeting of the board of directors resulted in a

recommendation to “cancel all previous land leases.”

        Minutes from a September 3, 2010 special meeting of the board of

directors of the corporation indicate the corporation was having financial

difficulties:

        Present were all three Directors, Bernice Gill, Pete Vorhes and
        Lynn Kingery, all of whom signed a Waiver of Notice.
               Attorney Ralph Smith summarized the issues facing the
        corporation arising from the apparent misappropriation of
        money/property from the corporation by its shareholders. CPA
        Larry Pump distributed exhibits to the Board of Directors illustrating
        the extent of the apparent misappropriation as divulged by the
        income tax returns and other records of the corporation. As a result
        of this misappropriation, a substantial mortgage debt has been
        incurred with First Security Bank & Trust Company which the
        corporation does not have sufficient funds to keep current, as no
        rent has been paid on corporation property in recent years.

A strategy was adopted to borrow money to satisfy the mortgage debt and rent

the corporate land to produce revenue.

        A September 4, 2010 family meeting was held at which Bill was present.

There was discussion of the moneys owed by Bill to the corporation.

        There are minutes from an undated meeting at which Jean Westendorf

was appointed president.       Bernice was not present and Irene’s purported

signature appears.
                                          6


        On December 1, 2010, a board of director’s meeting was held, attended

by Bernice, Pete, and Lynn Kingery. The board approved a lease for corporate

land.

        Irene died on December 11, 2010, at which time the remainder interest in

the stock that Vern left to their four children ripened. In her will, Irene left all of

her stock in Vorhes, Ltd. to Bernice, Jean, and Bill, share and share alike. The

administration of Irene’s estate is pending in Floyd County probate court and has

not been completed, due in large part to the dispute between Bernice, Jean, and

Bill regarding the value of the Vorhes, Ltd. stock that Irene owned at the time of

her death.

        A notice of an annual shareholder’s meeting was dated January 17, 2011,

and signed by Jean and Bill—“Being a majority of the shareholders of said

corporation.”   Bernice did not attend.       A vote on the board of directors was

postponed.

        In late February or early March 2011, Pete surrendered all of his stock to

Vorhes, Ltd. and received a deed to ninety acres of farmland in satisfaction of his

real estate contract with the corporation. Since then, Pete has held no interest in

or ownership of Vorhes, Ltd. and has had no participation in the management or

governance of the corporation.

        On March 28, 2011, Bernice was sent a “notice of stockholders meeting”

to be held on April 15, 2011, signed by Jean and Bill, to elect board members.

Part of the notice provided,

               It [is] suggested that this meeting be attended by only the
        stockholders of Vorhes, LTD for the purpose of doing business, it is
        also requested that if any member insist[s] on being represented by
                                            7

          an attorney that they notify Jean Westendorf of this fact 5 days prior
          to April 15th, 2011, so that the other members may have the right of
          representation if they choose.

          The meeting was apparently held on April 22, however. According to the

minutes, Bernice attended via telephone conference call. Bill was elected as

president; Jean, vice president; and Bernice, a board member.

          On April 28, 2011, counsel for Bernice sent a letter to Bill and Jean,

demanding that Vorhes, Ltd. take action to collect outstanding debts owed by Bill

to the corporation. Bill and Jean then were the only other living shareholders in

Vorhes, Ltd. and held themselves out to be the president and vice president,

respectively, of the corporation.      The letter advised Bill and Jean that if the

corporation failed to act, Bernice intended to pursue a shareholder derivative

action to preserve and protect the value of the corporation. Vorhes, Ltd. took no

action.

          A corporate meeting was held on May 9, 2011, for which extensive

minutes were taken. According to the minutes:

          Discussion of past due rent followed. Bill reported to Steve Daniels
          [counsel for Bernice] after his question regarding a contract of land
          rental that he had a verbal agreement with the land owner, Irene
          Vorhes, that if he couldn’t make money off of the land that the
          corporation would forego the rent. Steve Daniels requested that
          information be provided to him and his client regarding past due
          rent and monies related to some sort of CD that money was
          borrowed against to buy some grain, and all of the other issues that
          Larry Pump [accountant] is investigating. He then stated that if
          Larry Pump does his accounting work and reports to Bernice that
          all transactions are satisfactory; she has no problem with that.
          However, he asks that Larry Pump be allowed to do his job and
          then it be figured out what that number is that is owed or not owed.
          Steve then asked for confirmation that the corporation proceed with
          Larry Pump’s investigation; agreed to by shareholders.
                  ....
                                          8


               Other discussion: Steve commented that he would like to
       reemphasize his letter of April 28, 2011. Bill did not receive a copy
       of letter and Steve will ask Mr. Eide to send Bill a copy directly.
       Again, he is requesting an answer from the corporation if steps will
       be taken to collect money that he and his client believe are due and
       owing from Bill Vorhes or not because if answer is no, then he can
       start finding out another way to do this. Jean suggested that it be
       found out what is really owed and then take action. Confirmation of
       corporation’s agreement to hire Larry Pump to continue his
       investigation . . . . Question directed to corporation as to what
       position the corporation is taking regarding Bill’s debt. Reported by
       secretary Karen Powers that it was stated earlier in the meeting
       that more documentation was requested by shareholders before
       determination could be made. Jean suggested that someone
       familiar with the papers be present while Mr. Pump is working on
       his investigation. It was agreed upon by all shareholders that they
       will all be present when information gathered by Larry Pump is
       presented to the corporation and that it will be decided upon then
       as to how the corporation will proceed.

       September 6, 2011 shareholder meeting minutes provide in part:

“Discussion followed regarding monies owed to Vorhes, Ltd. It was decided that

it is yet to be determined if any individuals or companies owe Vorhes, Ltd.”

       On September 7, 2011, Bernice2 filed a petition against Bill Vorhes, and

nominally Vorhes, Ltd., alleging a shareholder-derivative action against Bill

seeking payment for unpaid farm rent and outstanding debts owed to the

corporation. Bill filed an answer with four affirmative defenses,3 none of which

raised the statute of limitations or the requirements of Iowa Rule of Civil

Procedure 1.279.




2
  In 2013, Lynn Kingery was appointed guardian and conservator of Bernice through a
temporary involuntary guardianship and conservatorship after Bernice suffered a stroke.
3
  In an amended answer, filed September 10, 2012, without court order, Bill raises
several additional affirmative defenses, including that the court lacked subject matter
jurisdiction, and “[p]ursuant to statutory requirements, the plaintiff has not placed a
proper and prior demand for remedial action upon the management of the corporation.”
                                         9


       On October 25, 2011, Vorhes, Ltd. moved the court to appoint a panel

under Iowa Code section 490.744(6) (2011).4 On February 7, 2013, the district

court found section 490.744(6) was applicable to evaluate the merits of the

claims asserted. The court continued:

       James Goodman, the special executor in the estate of Irene V.
       Vorhes, issued his report on the value of the stock of Vorhes, Ltd.
       Mr. Goodman filed his report in the estate on December 17, 2012.
       After reviewing the report, it is clear to the court that the claims
       asserted by [Bernice] have merit and should be pursued for the
       benefit of the corporation. In the opinion of Mr. Goodman, Vorhes,
       Ltd. has failed to collect more than $851,000 in cash rent and other
       debts owed to it by defendant, Bill Vorhes. The court sees no
       reason to appoint a panel under [section] 490.744(6). Most, if not
       all, of the work to be done by such a panel would duplicate the
       investigation done by Mr. Goodman.            Given the facts and
       observations noted by Mr. Goodman in his report, it seems highly
       unlikely that any panel operating in good faith would recommend
       dismissal of the pending action.

       On April 7, 2014—more than two years after suit was filed—the

corporation filed a motion to dismiss the action, asserting the corporation (1) had

“not been the victim of a breach of fiduciary duty,” (2) Gill could not sue in her

individual capacity, (3) “Gill did not supply any affidavit to support her demand for

4
 Section 490.744 then provided, in part:
               1. A derivative proceeding shall be dismissed by the court on
       motion by the corporation if one of the groups specified in subsection 2 or
       6 has determined in good faith after conducting a reasonable inquiry upon
       which its conclusions are based that the maintenance of the derivative
       proceeding is not in the best interests of the corporation. A corporation
       moving to dismiss on this basis shall submit in support of the motion a
       short and concise statement of the reasons for the determination.
               2. [not applicable] . . .
               ....
               6. The court may appoint a panel of one or more independent
       persons upon motion by the corporation to make a determination whether
       the maintenance of the derivative proceeding is in the best interest of the
       corporation. In such case, the plaintiff shall have the burden of proving
       that the requirements of subsection 1 have been met.
Subsection 6 was amended and renumbered as subsection 5 by 2013 Iowa Acts ch. 31,
§§ 21, 82.
                                          10


a shareholder derivative suit against Vorhes, Ltd” as required by Iowa Rule of

Civil Procedure 1.279, and (4) Gill’s request for attorney fees was no longer

supported by Iowa Code section 490.746.

       Trial was held April 8, 9, 10, 11, 14, and 15, 2014.           On April 9, the

following facts were included in a written stipulation filed by the parties:

              1. Between September 2002 and November 2009 Vorhes,
       Ltd. loaned Bill Vorhes various sums of money at various points in
       time.
              2. Of the sums loaned by Vorhes, Ltd. to Bill Vorhes
       between September 2002 and November 2009, $67,500 remains
       due and owing by Bill Vorhes to Vorhes, Ltd. at the time of trial.
              3. Bill Vorhes acknowledges that the court may, but is not
       limited to, the remedy of entering a money judgment against him in
       favor of Vorhes, Ltd. for the sum of $67,500 and agrees to waive
       any right to any and all defenses to this portion of the claim brought
       on behalf of Vorhes, Ltd. by Bernice Gill, but does reserve the
       rights under section 490.746, including the right to argue that no
       attorney’s fees or other expenses should be awarded to Bernice
       Gill based upon Iowa Code section 490.746.
              4. Between September 2002 and September 2010, Vorhes,
       Ltd. borrowed various sums of money on behalf of Bill Vorhes for
       the purpose of purchasing and delivering corn to an ethanol plant
       on his behalf.
              5. On or about September 7, 2010, Vorhes, Ltd. repaid the
       borrowed funds with interest to the First Security Bank & Trust of
       Charles City, Iowa.
              6. The repayment to the First Security Bank & Trust on
       September 7, 2010, by Vorhes, Ltd. totaled $236,102.13, of which
       Bill Vorhes acknowledges that he is responsible to the corporation
       for 80% of that amount, or $188,881.70.
              7. Bill Vorhes acknowledges that the court may, but is not
       limited to, the entry of judgment against him in favor of Vorhes, Ltd.
       for the sum of $188,881.70 and, agrees to waive any right to any
       and all defenses to this portion of the claim brought on behalf of
       Vorhes, Ltd. by Bernice Gill, but does reserve all rights under Iowa
       Code section 490.746 to argue that no attorney’s fees or other
       expenses should be awarded to Bernice Gill based upon Iowa
       Code section 490.746.
              8. This stipulation is given by Bill Vorhes to resolve disputed
       claims, but he acknowledges that Bernice Gill may use this
       Stipulation of the Parties for all purposes contemplated by the Iowa
       Code and the Iowa Rules of Civil Procedure.
                                       11


             9. Plaintiff Bernice Gill waives all other claims asserted
      against Bill Vorhes asserted in this lawsuit except as provided in
      paragraph 10, and in addition waives all other claims she has as
      shareholder of Vorhes, Ltd. against Bill Vorhes for conduct
      occurring on or before April 21, 2011, but she does reserve all
      rights as a shareholder to object to the repayment or
      reimbursement of any and all alleged expenses incurred by Bill
      Vorhes on behalf of Vorhes, Ltd. before April 21, 2011.

      The parties then stipulated that the issues remaining for trial were the

claim for non-payment of farm rent from March 3, 2000, and Vorhes’ defenses

asserted thereto; the claim for attorney’s fees and expenses under Iowa Code

section 490.746, as well as plaintiff’s claim for the corporation to be reimbursed

for attorney fees and/or expenses incurred or loaned to Bill Vorhes and/or Jean

Westendorf to defend this lawsuit.

      At trial, Bill Vorhes testified that in the eleven-year period that the lease

agreement was in place he made only three payments: (1) a $5000 payment in

November 2002, (2) a $2168.34 payment in January 2007; and (3) a $7183.64

payment in November 2009, totaling $14,351.98. He asserted Irene waived all

other rent payments by handwritten notes. One note is undated and reads:

      To whom it may concern,
             We, the Ltd corporation, ha[ve] an agreement with the
      tenants for a target price of $80 an acre on 300 acres of tillable
      ground. The rent money is not always collected because it allows
      for disaster or poor crops due to weather.
                                         Sincerely,
                                               Vorhes Ltd.
                                               Irene Vorhes, President

      Another handwritten note, dated April 21, 2000, reads:

      To whom it may concern,
             In regard to rent for land owned by Vorhes Ltd., we will forgo
      rent until his cash flow is adequate.
                                         Sincerely,
                                               Vorhes Ltd. by
                                       12


                                               Irene Vorhes, Pres.

      The corporation filed a renewed motion to dismiss after trial, claiming Gill

had failed to “meet the basic jurisdictional requirements necessary to bring a

shareholder derivative lawsuit.” On November 14, 2014, the district court denied

the renewed motion to dismiss and concluded that to grant the motion would

have exalted form over substance:

      The court specifically finds that Plaintiff satisfied the conditions
      imposed by section 490.742 before commencing this action.
      Steven Daniels, acting on behalf of Plaintiff, sent a letter to Bill
      Vorhes and Jean Westendorf on April 28, 2011, demanding that
      Vorhes, Ltd. take action to collect outstanding debts owed to the
      corporation. At the time the letter was sent, Mr. Vorhes and Ms.
      Westendorf were the only living persons (other than Plaintiff) who
      then owned stock in the corporation or held any corporate office or
      management position.          The letter described with reasonable
      specificity what actions Plaintiff wanted the corporation to take and
      also gave clear notice that if these actions were not taken, Plaintiff
      intended to pursue any and all actions available to her “to preserve,
      protect and enhance the value of the corporation.” Plaintiff did not
      commence this action until September 7, 2011, which was more
      than 90 days from the date of her demand on the corporation.
      Plaintiff satisfied the statutory prerequisites for bringing her
      shareholder derivative action.
              The court also finds that the petition filed by Plaintiff
      substantially complies with the pleading requirements contained in
      Rule 1.279. In the petition, Plaintiff specifically alleges and
      describes her efforts to have the directors, officers or other
      shareholders of Vorhes, Ltd., take the actions and enforce the
      rights that she is pursuing in this case on behalf of the corporation.
      Other than the fact that Plaintiff did not support her petition by
      affidavit, all the requirements of Rule 1.279 have been satisfied.
      The court is not aware of, and Vorhes, Ltd., has not cited, any Iowa
      case law holding that the affidavit requirement of Rule 1.279 is
      jurisdictional. In the absence of such precedent, the court will not
      dismiss this action on a motion that was first brought on the day of
      trial simply because Plaintiff did not attach an affidavit to her
      petition.
              It is important to note that this action had been pending over
      30 months when Vorhes, Ltd., first made its motion to dismiss.
      During this time, the parties pursued discovery and counsel
      engaged in discussions regarding the issues raised by Plaintiff.
                                            13


       From the time Mr. Vorhes and Ms. Westendorf received the
       demand letter from counsel for Plaintiff up to the day of trial,
       Defendants knew or should have known what actions Plaintiff
       wanted the corporation to take and what legal rights of the
       corporation Plaintiff wanted it to enforce. The addition of a
       supporting affidavit to the petition of Plaintiff would have done
       nothing to aid Defendants in their preparation for the trial in this
       case or to further the purposes of Rule 1.279.

       The court entered its ruling on April 6, 2015, making a specific finding Bill

was not credible: “His demeanor on the witness stand and the general lack of

consistency between the statements he made prior to the trial and the testimony

he gave on the witness stand caused the court to be very skeptical of any

assertions of fact made by Bill.”

       The district court concluded, “It is clear that Bernice had to pursue legal

action to vindicate the rights of the corporation, as Bill consistently and

categorically denied being indebted or legally obligated to Vorhes, Ltd. in any

way right up to the start of the trial in this case.”

       The court found Bill liable to the corporation for unpaid loans and rent,

writing:

              Unpaid Loans Owed by Bill. Bill has stipulated that he is
       legally indebted to Vorhes, Ltd. in the amount of $256,381.70 for
       corporate funds he borrowed or used for personal purposes
       between September 2002 and September 2010 but never repaid.
       The court will enter judgment accordingly against Bill and in favor of
       Vorhes, Ltd.
              Unpaid Rent Owed by Bill. It is undisputed that from May 1,
       2000, through the end of the 2010 crop season, Bill had possession
       and use of 240 acres of farmland owned by Vorhes, Ltd. under a
       valid written lease with the corporation. It is also undisputed that
       the terms of the lease required Bill to pay Vorhes, Ltd. cash rent of
       $19,200 every year. The evidence showed Bill only paid the
       corporation $5000 in rent under the lease prior to the trial in this
       case. Bernice has asserted a claim against Bill on behalf of
       Vorhes, Ltd. for unpaid rent due and owing under the lease in the
       amount of $206,200. The court concludes that based on the failure
                                        14


      of Bill to perform his contractual obligations under the lease,
      Vorhes, Ltd. is entitled to judgment against him in the full amount
      asserted by Bernice.
             Bill has raised various arguments in defense of the claim
      made against him for unpaid rent. The court rejects all of them. Bill
      maintains that Irene, acting as the president of Vorhes, Ltd.
      modified the lease to relieve him of any obligation to pay rent
      unless his farm income was sufficient to do so. The record does
      not support the modification of the lease alleged by Bill.

      The court thus found Bill owed $462,581.70 to the corporation for unpaid

loans and rent between the years of 2000 and 2011. In addition, the court found

that Bernice properly exercised her rights as a shareholder under Iowa Code

chapter 490 to prosecute the derivative action. The trial court concluded section

490.746, though amended, did not deprive the court of authority to award

attorney fees. The court observed:

              The legislature amended the statute in 2013 and replaced
      the phrase “reasonable expenses, including attorney fees” with the
      word “expenses.” Bill and Vorhes, Ltd. argue that this change in
      the statute prohibits the court from awarding any attorney fees
      against the corporation. The court disagrees. At the same time
      that the legislature made the change to section 490.746 noted
      above, it also added a provision in the Act to define the word
      “expenses” as meaning “reasonable expenses of any kind that are
      incurred in connection with a matter.” Iowa Code § 490.140(16)
      (emphasis added). It is the opinion of the court that attorney fees
      are a kind of expense that might reasonably be incurred in a
      shareholder derivative action. Based on the broad definition of
      “expenses” found in section 490.140(16), the court concludes that it
      still has authority to award attorney fees against Vorhes, Ltd. in this
      action, notwithstanding the changes made to section 490.746.

      In respect to the amount of the attorney fees the court concluded,

      The court finds that a reasonable fee for the legal work done by
      counsel for Bernice in connection with this shareholder derivative
      action is $90,000.00 and will direct the corporation to pay these
      fees.
             The written lease between Vorhes, Ltd. and Bill expressly
      provides for an award of attorney fees to the prevailing party in any
      lawsuit to enforce its terms. Here, Vorhes, Ltd. has prevailed on
                                         15


       the claim for unpaid rent brought in its stead by Bernice. In
       reviewing the invoices submitted by her law firm, the court finds that
       a reasonable fee for the legal work done by counsel for Bernice in
       connection with the claim she asserted against Bill for unpaid rent
       is $45,000.00. Judgment will be entered against Bill and in favor of
       Vorhes, Ltd. accordingly.
              The Court will deny the request made by Bernice that it order
       Bill and Jean to reimburse Vorhes, Ltd. for any corporate funds
       used in defending this action. Jean is not a party to this action and
       the Court has no jurisdiction over her. There is nothing in the
       record to show how Mr. Banks and Bryan Witherwax allocated the
       $20,000.00 retainer at issue between Bill and Jean. Because the
       Court has no jurisdiction over Jean and has no way of knowing how
       much of the $20,000.00 retainer was used for her benefit, it not will
       attempt to order repayment of any part of the corporate funds used
       to pay the retainer.

       Bill appeals the judgment against him, contending the shareholder-

derivative action should have been dismissed due to the lack of a supporting

affidavit, the complaining witness’s cognitive abilities, the fact the debts were

forgiven, and the statute of limitations had expired.

       Vorhes, Ltd. challenges the authority of the court to award attorney fees to

Bernice.

II. Bill Vorhes’ Appeal.

       A. Scope and Standard of Review.                 “We review decisions in

shareholders’ derivative suits de novo, deferring especially to district court

findings where the credibility of witnesses is a factor in the outcome.” Cookies

Food Prods., Inc. v. Lakes Warehouse Distrib., Inc., 430 N.W.2d 447, 448 (Iowa

1988); see also Iowa Rs. App. P. 6.907; 6.904(3)(g).

       B. Discussion. On appeal, Bill contends (1) Bernice “lacked the requisite

cognitive capabilities to adequately represent” the corporation; (2) Bernice did not

meet the “formalities required by Iowa law to litigate a shareholder derivative
                                          16


action”; (3) the trial court erred in its evaluation of Irene’s “wishes in regards to

the terms of the 2000 lease agreement” and “her ability to unilaterally forgive

debts under that agreement during her lifetime”; and (4) the statute of limitations

barred this shareholder derivative action.      We do not address the statute-of-

limitations contention because it was not timely raised.        See Porter v. Good

Eavespouting, 505 N.W.2d 178, 182 (Iowa 1993) (“[T]he defendant did not raise

the limitations defense in its pleadings. Because the limitations defense was not

raised, the defendant waived it.”); see generally Meier v. Senecaut, 641 N.W.2d

532, 537 (Iowa 2002) (“It is a fundamental doctrine of appellate review that

issues must ordinarily be both raised and decided by the district court before we

will decide them on appeal.”).

        1. Adequate representation of corporation. Iowa Code chapter 490,

Part D authorizes a shareholder to maintain a derivative proceeding on behalf of

a corporation. This is the codification of the derivative suit long recognized in

Iowa.

                This proceeding in equity, commonly called a stockholder’s
        suit or derivative action, is one brought by one or more
        stockholders of a corporation in their name as plaintiffs, but as
        representatives of the corporation, and for its benefit. They are
        plaintiffs in name only, and though the corporation is made a
        defendant, it is the real plaintiff in interest, and the beneficiary of
        any judgment recovered. Its basis is a damage done to the
        corporation by the real defendants and the refusal or failure of the
        corporation to redress the wrongdoing. It must be brought in
        equity.

Des Moines Bank & Trust Co. v. George M. Bechtel & Co., 51 N.W.2d 174, 217

(Iowa 1952).
                                          17


       Bill acknowledges Bernice at all times pertinent was a shareholder with

standing to bring a derivative suit.     On appeal, however, he complains that

because Bernice suffered a stroke before trial and was left unable to speak, her

inability to speak “caused a lacking factual basis for her claims.”        He also

complains he was deprived the ability to call her as a witness. We reject his

contentions.

       Bernice was the plaintiff “in name only.” Id. The corporation was ably

represented by counsel. See Hawkeye Bank & Trust v. Baugh, 463 N.W.2d 22,

25 (Iowa 1990) (noting a corporation is a legal entity separate from its

shareholders and adopting “the general rule that a corporation may not represent

itself through nonlawyer employees, officers, or shareholders”).       Evidence of

Bill’s debts to the corporation—including Bill’s stipulation—exists to support the

claims raised in the petition and submitted at trial. Moreover, Bernice was never

deposed or listed as a witness by either party, and no subpoena was issued to

her. See Jack v. P & A Farms, Ltd., 822 N.W.2d 511, 520 (Iowa 2012) (“A party

is not denied a fair trial by the denial of the opportunity to cross-examine a

witness who does not give any testimony.”). We agree with the trial court that

“Bernice has fairly and adequately represented the interests of the corporation in

enforcing its rights. Her prosecution of this action has focused on the overall

financial health of Vorhes, Ltd., as a separate legal entity.”

       2. Formalities of derivative proceeding. Relying on Berger v. General

United Group, Inc., 268 N.W.2d 630 (Iowa 1978), Bill argues the district court

should have dismissed this action for a failure to follow the procedural formalities

of bringing a derivative action.
                                              18


       Bill did not file a motion to dismiss this action. Nor did his answer raise

the issue. Rather, an attorney for the corporation filed a motion to dismiss on the

day before trial, more than two years after the petition was filed.5 In its appellate

brief, the corporation does not pursue the claim. Bill never joined in the motion.

In this context, we conclude Bill has not adequately raised or preserved the

issue.6 Moreover, the purpose of the rule is so courts do “not interfere in internal

affairs of [a] private corporation until all intracorporate remedies have been

exhausted.” Berger, 268 N.W.2d at 635. Here, neither Bill nor the corporation

contend a demand was not made, and the demand was futile in any event

because Bill had assumed the position of president at the time of the demand

and clearly was not intending on responding affirmatively to the demand. See id.

at 636 (citing First Nat’l Bank v. Fireproof S. B. Co., 202 N.W. 14, 18 (Iowa 1925)

(“Where, however, the corporation is under the control of the party charged with

the wrongful diversion, such a demand, since it would be unavailing, need not be

made.”)).    Iowa case law does not impose “onerous restraints in derivative

actions.” Id. In sum, we believe the challenge to the lack of compliance with rule

1.279 has not been preserved; substantial compliance has been met; and if

preserved in some fashion, is an untimely challenge to the pleadings.

       In any event, Bill acknowledges Bernice had standing to bring this action.

See Iowa Code § 490.741.             The record includes the April 28, 2011 written


5
  This attorney was not prosecuting the claim but was allowed to appear and to cross-
examine witnesses.
6
  It appears Bill raised the issue for the first time in his appellate brief. He fails to assert
how he preserved error as required by Iowa Rule of Appellate Procedure 6.903(2)(g)(1)
(requiring a brief include “[a] statement addressing how the issue was preserved for
appellate review, with references to the places in the record where the issue was raised
and decided”).
                                           19

demand to the corporation to collect the debts owed to it by Bill.           See id.

§ 490.742(1). Bernice filed suit in September, more than ninety days after the

demand letter. See id. § 490.742(2). As noted by the district court: “It is clear

that Bernice had to pursue legal action to vindicate the rights of the corporation,

as Bill consistently and categorically denied being indebted or legally obligated to

Vorhes, Ltd. in any way right up to the start of the trial in this case.”

       We find no useful purpose would be served by dismissing this action more

than two years after suit was filed and on the eve of trial based on a lack of a

supporting affidavit “alleg[ing Bernice’s] efforts to have the directors, trustees or

other shareholders bring the action or enforce the right, or a sufficient reason for

not making such effort.” Iowa R. Civ. P. 1.279.           Bill was fully aware of the

contracts at issue, Bernice was pursuing the rights of the corporation to

substantial sums of money to which it was entitled, and Bill can point to no

prejudice.

       3. Lease. Bill acknowledges he entered into a “valid written lease with the

corporation from May 1, 2000, through the 2010 farming season” and that “[t]he

original terms of the lease required [him] to pay the corporation cash rent in the

amount of $19,000 annually.” He also acknowledges he “paid the corporation

$5000 in rent under the lease prior to the instigation of litigation.” He asserts

nonetheless that Irene as president of Vorhes, Ltd. relieved him of rent

payments.

       Upon our de novo review, we again adopt the findings of the trial court:

             In support of his position, Bill points to Exhibit Q and Exhibit
       R, two relatively short documents authored by his mother. The
       court finds that these two documents are unclear as to their
                                  20


meaning or purpose. Neither Exhibit Q nor Exhibit R makes any
specific reference to Bill or to the written lease agreement that
these documents purportedly modify. Exhibit Q refers to an
agreement involving 300 acres of land, which is 60 acres more than
the written lease at issue. Exhibit R appears to be the fourth page
of a multiple page document (as indicated by the circled “4” at the
top of the page), but Bill did not provide any other pages from it.
Neither of these documents is even directed to Bill, but rather to
“whom it may concern” or “whom this concern(sic).” Based on the
record before it, the court is unable to determine the real purpose of
either Exhibit Q or Exhibit R. However, the court is certain that
neither one of these documents was intended to accomplish a
permanent modification of the written lease agreement between Bill
and Vorhes, Ltd., or to waive the payment of all rent under the
lease by Bill.
        Two facts undermine the claim that Exhibit Q and Exhibit R
are what Bill has characterized them to be. The first is that there
are two documents which supposedly accomplish the same
purpose. If Irene actually intended that either Exhibit Q or Exhibit R
was to permanently relieve Bill from the obligation to pay rent
imposed on him under the written lease, there would be no reason
to sign another document to the same effect. The fact that Irene
signed both Exhibit Q and Exhibit R indicates to the court that these
documents had a different purpose than what Bill claims.
        Secondly, the court finds it significant that Bill made no
reference to either document until relatively late in this litigation.
The issues of whether Bill owed delinquent rent to Vorhes, Ltd. and
how much rent he owed were first raised by Bernice and her
attorney at a meeting of all the shareholders on March 25, 2010,
and subsequently discussed during another shareholder meeting
on February 25, 2011. The letter that the attorney for Bernice sent
to Bill and Jean on April 28, 2011, certainly put Bill on notice that
Bernice believed he owed delinquent rent to the corporation. Even
so, Bill never mentioned the existence of either Exhibit Q or Exhibit
R or suggested that Vorhes, Ltd. had released him from any
obligation to pay rent for the corporate land he had been farming.
Two different attorneys filed answers for Bill in this action, the first
on October 27, 2011, and the second on September 10, 2012.
There is no reference to a written modification of the lease at issue
or to a written waiver of rent in either answer. If Bill actually
believed that either Exhibit Q or Exhibit R was truly what he now
claims them to be, it seems to the court that Bill would have made
specific reference to them much earlier in his communications with
the other shareholders and would have explicitly identified these
documents in one of his answers. As he did not, the court
concludes that neither document should be given the effect that Bill
urged at trial.
                                        21


              Regardless of whether Exhibit Q or Exhibit R was intended
       to accomplish a modification of the written lease at issue, any
       purported modification would be unenforceable for lack of
       consideration. New consideration must be given to support the
       modification of an existing contract. Margeson v. Artis, 776 N.W.2d
       652, 657 (Iowa 2009). Consideration to support a contract
       modification can take the form of either a legal benefit to the party
       who proposes to modify the contract or a legal detriment to the
       other party. [Id.] at 655-57; Meineke v. Nw. Bank & Trust Co., 756
       N.W.2d 223, 227-28 (Iowa 2008). Neither form of consideration
       exists here. Vorhes, Ltd. gained nothing of benefit from the
       purported modification and there was no detriment to Bill. The
       purported modification of the lease did not impose any additional
       duties on Bill or require him to do anything that he was not already
       legally obligated to do. In the absence of consideration, any
       modification to the written lease supposedly shown by either Exhibit
       Q or Exhibit R is invalid and unenforceable.

       We affirm the judgment entered against Bill Vorhes.

III. Vorhes, Ltd.’s appeal.

       It its appeal, Vorhes, Ltd. contends the trial court lacked authority to

include an award of attorney fees and lacked a necessary factual basis for the

fees awarded.

       A. Authority to award attorney fees.         The corporation argues that

because Iowa Code section 490.746 was amended in 2013, an award of attorney

fees is no longer available.

       Our goal in interpreting statutes is to determine legislative intent. Iowa

Individual Health Benefit Reins. Ass’n v. State Univ. of Iowa, 876 N.W.2d 800,

804 (Iowa 2016). To determine legislative intent, we look to the language used,

the purpose of the statute, the policies and remedies implicated, and the

consequences resulting from different interpretations. Id. at 805. We assess the

entire statute and its enactment to “give the statute its proper meaning in

context.” Sanon v. City of Pella, 865 N.W.2d 506, 511 (Iowa 2015).
                                        22


      We also consider, “‘Although the title of a statute cannot limit the plain

meaning of the text, it can be considered in determining legislative intent.’” State

v. Tague, 676 N.W.2d 197, 201 (Iowa 2004) (citation omitted). “A statute’s title

may be used only to resolve existing doubts or ambiguities as to the statutory

meanings and not to create ambiguity where none existed.”            1A Norman J.

Singer & Shambie Singer, Statutes and Statutory Construction § 18:7, at 78–79

(7th ed. 2009).

      The amended section 490.746 was part of “An Act Relating to

Nonsubstantive Code Corrections and Including Effective Date Provisions.”

Thus, we begin with the understanding the amendments are intended to be

nonsubstantive.

      Prior to the amendment, Iowa courts had long held that a shareholder who

acts to benefit the corporation is entitled to be reimbursed for necessary

expenses:

      In 2 Spelling on Private Corporations, § 643, the author lays down
      the rule that “the owner of stock in a corporation who sues for
      himself and all other shareholders successfully, for a wrong done to
      the corporation, is entitled to be reimbursed his actual and
      necessary expenses and expenditures, including attorney’s fees
      out of the corporate fund.” In Cook on Stock & Stockholders,
      § 748, it is said that, in case the suit is successful, the complaining
      stockholder is entitled to have his costs paid by the corporation. . . .
      But no more than reasonable expenses, including attorney’s fees,
      may be exacted. The right to the recovery of costs at all is
      contingent on success in the suit. If the action is successful, the
      plaintiffs may recover for, or have taxed, their attorney’s fees; if
      unsuccessful, they may not. The contingency, however, is in the
      right to maintain the action, for unless sufficient grounds appear,
      and the corporation through its officers refuse to sue, there is no
      occasion for the stockholder to interpose for the protection of
      corporate interests. The expense in such a case is that of an
      intermeddler. It is only when he has been an instrument for the
      protection of corporate interests that he can legitimately claim his
                                        23


       expenses, and then only such reasonable expenses as the
       corporation must have incurred had it prosecuted the action in its
       own interest.

Graham v. Dubuque Speciality Mach. Works, 114 N.W. 619, 621-22 (Iowa 1908);

see also State ex rel. Weede v. Bechtel, 56 N.W.2d 173, 188 (Iowa 1952) (“[T]he

owner of stock . . . who sues for himself and all other shareholders successfully,

for a wrong done to the corporation, is entitled to be reimbursed his actual and

necessary expenses and expenditures, including attorney’s fees out of the

corporate fund.” (citation omitted)).

       Section 490.746 was amended, effective January 1, 2014, as follows:

               On termination of the derivative proceeding, the court may
       do either any of the following:
               (1) Order the corporation to pay the plaintiff’s reasonable
       expenses, including attorney fees incurred in the proceeding, if it
       finds that the proceeding has resulted in a substantial benefit to the
       corporation.
               (2) Order the plaintiff to pay any defendant’s reasonable
       expenses, including attorney fees incurred in defending the
       proceeding, if it finds that the proceeding was commenced or
       maintained without reasonable cause or for an improper purpose.

2013 Iowa Acts ch. 31, §§ 22, 82.

       We believe the removal of the court’s authority to order the payment of

attorney fees would be a substantive change.

       We note, too, that as part of the amendments to chapter 490, a new

definitional subsection was added to section 490.140. See 2013 Iowa Acts ch.

31, § 2 (codified at Iowa Code § 490.140(16) (2015)).         Section 490.140(16)

provides that “‘[e]xpenses’ means reasonable expenses of any kind that are

incurred with a matter.”    (Emphasis added.)     Reading sections 490.746 and
                                           24


490.140(16) together,7 we conclude the legislature intended to continue the

court’s authority to award reasonable attorney fees “if it finds that the proceeding

has resulted in a substantial benefit to the corporation.” In sum, the attorney fees

were expenses both “incurred in the proceeding,” and were expenses “of any

kind”; and if the suit had been unsuccessful, the corporation could have

recovered expenses “of any kind” “in defending the proceeding.”            Iowa Code

§§ 490.746, .140(16).

       B. Reasonable expenses.          Where the trial court has the authority to

award reasonable fees, we review the award of attorney fees for an abuse of

discretion.   See Vaughan v. Must, Inc., 542 N.W.2d 533, 541 (Iowa 1996).

“Because this judgment is equitable, the district court has substantial discretion.”

Id.

       In the ruling, the district court found

       that in fairness to Bernice and in recognition of the benefit resulting
       to the corporation from her efforts, Vorhes, Ltd. should be required
       to pay the attorney fees she has reasonably incurred in connection
       with this shareholder derivative action. Thanks to Bernice, Vorhes,
       Ltd. will be awarded a money judgment against Bill in the amount of
       $462,581.70, which is certainly a substantial benefit to the
       corporation. Bernice has submitted invoices from her law firm
       totaling $119,196.50 and proposes that the court direct Vorhes, Ltd.
       to pay this amount. However, not all of the services described in
       these invoices pertain to the investigation, commencement, and
       prosecution of this shareholder derivative action. Some of the
       services described in these invoices relate to legal advice and
       representation that was provided to Bernice in her individual
       capacity and not in her capacity as the plaintiff in this action. Some
       of the services strike the court to be duplicative and superfluous.
       The court will not require Vorhes, Ltd. to pay for these services.
       The court finds that a reasonable fee for the legal work done by
       counsel for Bernice in connection with this shareholder derivative

7
 See De More v. Dieters, 334 N.W.2d 734, 737 (Iowa 1983) (“[L]egislative intent is to be
gleaned from the statute as a whole, not from a particular part only.”).
                                            25


       action is $90,000.00 and will direct the corporation to pay these
       fees.
              The written lease between Vorhes, Ltd. and Bill expressly
       provides for an award of attorney fees to the prevailing party in any
       lawsuit to enforce its terms.[8] Here, Vorhes, Ltd. has prevailed on
       the claim for unpaid rent brought in its stead by Bernice. In
       reviewing the invoices submitted by her law firm, the court finds that
       a reasonable fee for the legal work done by counsel for Bernice in
       connection with the claim she asserted against Bill for unpaid rent
       is $45,000.00. Judgment will be entered against Bill and in favor of
       Vorhes, Ltd. accordingly.

       As has been observed by our supreme court, “The district court is an

expert on the issue of reasonable attorney fees.”             Schaffer v. Frank Moyer

Constr., Inc., 628 N.W.2d 11, 24 (Iowa 2001). As such an expert, the district

court had the benefit of observing the trial and the post-trial proceedings. The

court was therefore “in an ideal position to judge the necessity of time and effort

spent by counsel and the rationality of the relationship between the services

rendered.” See id.

       The court admitted Bernice’s submitted exhibit 56, identifying and

itemizing the services rendered at the time of trial. Attached to Bernice’s post-

trial brief was an itemized billing statement reflecting additional services rendered

to that juncture. The billing statements were sufficiently itemized that the district

court was able to discern some of the services were unrelated to the derivative

action. These facts are quite different than the facts in the cases relied upon by

the corporation—Bronner v. Randall, No. 14-0154, 2015 WL 2089360, at *10

(Iowa Ct. App. May 6, 2015) (“[T]here was absolutely no evidentiary support for

the attorney fee claim.”), and Mississippi Valley Broadcasting Inc. v Mitchell, 503

8
 Paragraph 20 of the lease provides, “If either party files suit to enforce any of the terms
of the Lease, the prevailing party shall be entitled to recover court costs and reasonable
attorneys’ fees.”
                                        26


N.W.2d 617, 620 (Iowa Ct. App. 1993) (where district court had noted that the

claimant did not prove the fees were “usual and necessary” as required by

section 91A.8 (1991) in filing only “a statement by counsel of the hours entered, a

description of the work done, and affidavits regarding the regular hourly charges

of the attorneys”).

       The district court did not abuse its discretion in its award. The corporation

has benefited substantially by Bernice’s suit. The trial court adjusted the fee

request downward upon its consideration of the record. We affirm on the appeal

by Vorhes, Ltd.

       AFFIRMED ON BOTH APPEALS.